Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Independent Claims 1, 11 and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
"receiving a first user telestration input for a selected input video stream at the control device; 
determining a first minimum capture shape corresponding to and surrounding the first user telestration input; 
capturing at the control device a first image corresponding to the first minimum capture shape, the captured first image including a representation of the user telestration input within the first minimum capture shape and a portion of the selected input video stream within the first minimum capture shape, but not including portions of the selected input video stream outside the first minimum capture shape; 
transmitting the captured first image from the control device to the video access point device; 
overlaying the captured first image with the selected input video stream at the video access point device; and 
transmitting the selected input video stream with the captured first image from the video access point device as an output video stream for viewing"

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims. 
Examiner has previously presented that Cleven generally teaches a telestrator system (Fig. 1 and [0018]) in which a user can telestrate a video to emphasize various objects in the video, such as players (Figs. 1, 11 and 9, [0029], [0022], [0004], [0038] and [0033]), and the system uses shape recognition to make users drawing of irregular shapes into regular shapes ([0004], [0038] and [0033]) and then sharing the video which includes the telestrations ([0003], [0022], [0034]).  However, Cleven does not clearly demonstrate overlaying a captured image with the selected input video stream as claimed.
To supplement the teachings of Cleven, the Examiner has previously presented Liu as teaching a combined telestration overlay layer presented over the main video layer, (Fig. 2, [0013] and [0027]).  However, the combination of Cleven and Liu does not clearly demonstrate capturing a first image corresponding to the first minimum capture shape, the captured first image including a representation of the user telestration input within the first minimum capture shape and a portion of the selected input video stream within the first minimum capture shape, but not including portions of the selected input video stream outside the first minimum capture shape in combination with the other limitations disclosed in independent Claim 1.  Therefore, Claim 1 is considered allowable
Claims 11 and 20 are considered allowable for the same reasons stated above. The dependent claims 2 - 10 and 12 - 19 are allowed because they further limit independent claims
1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421